t c summary opinion united_states tax_court george b n ayittey petitioner v commissioner of internal revenue respondent docket no 20837-04s filed date george b n ayittey pro_se scott a hovey for respondent powell special_trial_judge this case was heard pursuant to the provisions of sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure and a penalty under sec_6662 of dollar_figure in petitioner’s federal_income_tax the issue is whether petitioner is entitled to a casualty_loss deduction under sec_165 in an amount greater than dollar_figure allowed by respondent petitioner resided in lorton virginia at time the petition was filed background the facts may be summarized as follows petitioner is a professor of economics in addition he has published books and articles concerning africa in february petitioner’s office at the university at which he taught was destroyed by fire included in the destruction were items of personal_property belonging to petitioner on his federal_income_tax return petitioner claimed a casualty_loss deduction for the following books on economics books by famous authors books on africa african journals magazines book manuscript memorabilia awards plaques etc briefcases fans etc computer printer labor inconvenience distress dollar_figure big_number big_number big_number big_number big_number big_number big_number petitioner concedes that he received other income of dollar_figure a distribution from an individual_retirement_account of dollar_figure income from a discharge_of_indebtedness of dollar_figure and interest_income of dollar_figure on his schedule a itemized_deductions petitioner claimed a deduction of dollar_figure for miscellaneous expenses petitioner concedes that dollar_figure of those deductions are not allowable respondent concedes that petitioner is entitled to an additional prepayment credit of dollar_figure some of the books were given to him as were the items shown as memorabilia petitioner did not seek any expert advice concerning the value of the items destroyed petitioner has no records receipts or other documents concerning the cost of any of the items destroyed nor did petitioner attempt to reconstruct such cost petitioner did not seek any professional advice concerning the preparation of his tax_return petitioner received dollar_figure from the university’s insurance_company for the loss that he suffered from the fire upon audit respondent allowed a casualty_loss deduction of dollar_figure and disallowed the remainder of the deductions claimed on petitioner’s return discussion generally the burden of proving that respondent’s determination is incorrect is on petitioner sec_7491 provides in limited circumstances that the burden shifts to respondent petitioner does not fall within these limited circumstances and the burden_of_proof is on petitioner casualty_loss sec_165 allows as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise the general_rule for determining the amount of a casualty_loss whether or not incurred_in_a_trade_or_business or in a transaction for profit is the lesser_of i the fair_market_value before the casualty reduced by the fair_market_value after the casualty or ii the adjusted_basis determined under sec_1_1011-1 income_tax regs sec_1_165-7 income_tax regs the regulation also provides however if property used in a trade_or_business or held_for_the_production_of_income is totally destroyed by casualty and if the fair_market_value of such property immediately before the casualty is less than the adjusted_basis of such property the amount of the adjusted_basis of such property shall be treated as the amount of the loss for purposes of sec_165 id for purposes here the adjusted_basis in the property destroyed is the cost of such property sec_1011 and sec_1012 the parties apparently agree that at least as far as the majority of the items are concerned the property destroyed was used in a trade_or_business or was held_for_the_production_of_income and was totally destroyed we therefore are concerned pursuant to sec_1_165-7 income_tax regs with petitioner’s bases or costs of the items destroyed petitioner however has not produced any evidence as to what his bases or costs in the various items may have been indeed while they may have had value to petitioner it is clear that the memorabilia had no costs to petitioner and petitioner would have no bases in these items with respect to what petitioner describes as labor inconvenience distress as we understand petitioner’s testimony the deduction was for mental upset having to prepare new lecture notes etc and for teaching these are not items of property the losses of which are deductible as casualty losses turning to the item described as a book manuscript petitioner testified that the manuscript was the foundation for three future books he determined that it had a fair_market_value of dollar_figure because he had received advances from publishers for previous books but petitioner admitted that he had no record of the cost or expenses apart from his time and labor in the creation of the manuscript in short he has not established that he had a cost_basis in the manuscript with regard to copies of magazines journals and books again petitioner has no records concerning the costs of these items furthermore petitioner admits that he would have deducted the costs of at least some of the magazines journals and books in prior years we note also with respect to the other claimed deductions including particularly the manuscript any costs would appear to have been deducted in prior years see eg sec_263a see also 819_f2d_359 2d cir turning to the remainder of the items claimed as a casualty_loss deduction even if we assume that petitioner had bases or costs in the amounts claimed petitioner collected dollar_figure from insurance and respondent allowed a casualty_loss deduction of dollar_figure under these circumstances we fail to understand how the bases or costs of these items would be deductible we sustain respondent’s determination with respect to the casualty_loss deduction section 6662--penalty sec_6662 provides a penalty in an amount equal to percent of the portion of any underpayment attributable to among other things any substantial_understatement_of_income_tax sec_6662 a substantial_understatement_of_income_tax exists if the amount of the understatement for the taxable_year exceeds the greater of-- i percent of the tax required to be shown on the return for the taxable_year or ii dollar_figure sec_6662 for purposes of sec_6662 an understatement may be reduced if there is substantial_authority for the position taken or if the facts were adequately disclosed in the return and there was a reasonable basis for the position taken sec_6662 further no penalty will be imposed if there was a reasonable_cause for the understatement and the taxpayer acted in good_faith sec_6664 there is no substantial_authority for the position taken here the facts concerning the unreported items of income that petitioner conceded supra note were obviously not disclosed and are not subject_to the sec_6662 exception from the penalty while petitioner did disclose the fact that there was a casualty_loss deduction we cannot say there was a reasonable ground for the amount of the deduction claimed as a loss petitioner made no attempt to ascertain the correct_tax treatment of the items composing the casualty_loss deduction claimed a reasonable basis or reasonable_cause cannot be transmuted from intentional ignorance we sustain respondent’s determination of the sec_6662 penalty reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
